On petition for rehearing, the following opinion was delivered by Field, C. J.—Cope, J. concurring :
In the brief filed by the Appellant in this case, the objection was taken that the judgment in the late Superior Court of the city of San Francisco, was void, for want of jurisdiction over the person of the complainant—service of the summons having been made upon him in the county of Alameda. The Appellant now asks for a rehearing, alleging that the judgment was void on the further ground that the Clerk was not authorized under the statute, according to the decision of this Court in Stearns v. Aguirre et al. (7 Cal. 443,) to enter judgment by default. If this last ground be tenable, there can be no necessity for the interference of a Court of Equity to restrain the enforcement of the execution. The District Court, to which the cases in the Superior Court *159were transferred by statute, can arrest at any time, on motion, all process issued by its Clerk on judgments which, for any reason, are void. (See Imlay v. Garpentier, decided at the present term.)
Rehearing denied.
(See Logan y. Iffllegrass at al. October Term, 1800.)